1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, State Bar #185395
     Assistant Federal Defender
3    Designated Counsel for Service
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    (916) 498-5700
     rachelle.barbour@fd.org
6
     Attorney for Defendant
7    DANIEL BOYNTON
8
9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                     )     NO. 2:18-CR-00106-CKD
13                                                 )
                    Plaintiff,                     )     STIPULATION AND [PROPOSED] ORDER
14                                                 )     TO SET STATUS HEARING ON
           v.                                      )     COMPETENCY
15                                                 )
     DANIEL BOYNTON,                               )     DATE: January 9, 2019
16                                                 )     TIME: 10:00 a.m.
                   Defendant.                      )     JUDGE: Hon. Carolyn K. Delaney
17                                                 )
                                                   )
18
19
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
20
     Special Assistant United States Attorney ERIC CHANG, Assistant United States Attorney
21
     CHRISTOPHER HALES, and Assistant Federal Defender RACHELLE BARBOUR, attorney
22
     for DANIEL BOYNTON, that the Court set this matter for a status hearing on Mr. Boynton’s
23   competency on January 9, 2019 at 10:00 a.m.
24   ///
25   ///
26
     ///
27
     ///
28

                                                   -1-
1           At the last hearing, the Court request a further hearing be set at a time when Dr. Lin
2    would be available to testify, if needed. Dr. Lin has seen Mr. Boynton again, and will submit a
3
     supplemental report shortly addressing the competency issue. The parties propose January 9,
4
     2019 at 10:00 a.m. as a date at which the Court may hear from Dr. Lin and the parties on the
5
     issue of competency. Time has already been excluded until the trial date in February pursuant to
6
7    18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4).

8
9                                                  Respectfully submitted,
10
      Dated: December 18, 2018                     HEATHER E. WILLIAMS
11                                                 Federal Defender
12                                                 /s/ Rachelle Barbour
                                                   RACHELLE BARBOUR
13
                                                   Attorney for Defendant
14                                                 DANIEL BOYNTON

15
      Dated: December 18, 2018                     MCGREGOR W. SCOTT
16                                                 United States Attorney

17
                                                   /s/ Rachelle Barbour for
18                                                 CHRISTOPHER HALES
                                                   Assistant U.S. Attorney
19
20
21
22
23
24
25
26
27
28

                                                    -2-
1                           IN THE UNITED STATES DISTRICT COURT
2                        FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                    ) NO. 2:18-CR-00106-CKD
                                                  )
5                          Plaintiff,             ) ORDER SETTING STATUS HEARING ON
                                                  ) COMPETENCY
6           v.                                    )
                                                  )
7    DANIEL BOYNTON,                              )
                                                  )
8                                                 )
                          Defendant.              )
9                                                 )
10
11
            The Court hereby sets a status hearing on Mr. Boynton’s competency for January 9, 2019
12
     at 10:00 a.m.
13
14
15   Dated: December 26, 2018
                                                   _____________________________________
16                                                 CAROLYN K. DELANEY
                                                   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
